Citation Nr: 0011137	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-10 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than September 
7, 1993, for the grant of service connection and the 
assignment of a 60 percent evaluation for ankylosing 
spondylitis.

2.  Entitlement to an effective date earlier than September 
7, 1993, for the grant of service connection and the 
assignment of a 50 percent evaluation for an adjustment 
disorder with mixed emotions-anxiety and depression as 
secondary to ankylosing spondylitis.  

3.  Entitlement to an effective date earlier than September 
7, 1993, for the assignment of a total rating by reason of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, and friend


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from May 1953 to September 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A hearing was held in October 1999, at the RO, before Michael 
D. Lyon, who is the Board Member rendering the determination 
in this claim and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
1991).  A transcript of the hearing has been included in the 
claims folder for review.


REMAND

This case has a complicated procedural background.  By rating 
action of December 1961, service connection was granted for a 
psychophysiologic musculoskeletal reaction with recurring 
attacks of lumbar pain.  A 10 percent rating was assigned.  
Service connection for the postoperative residuals of lumbar 
spinal fusion with bilateral sclerosis of the sacro-iliac 
joints was denied.  This was based on the medical evidence 
that did not reveal a back injury in service, nor were 
objective signs of any organic back disorder shown.  In 1959, 
lumbar fusion had been performed secondary to increased 
lumbar lordosis.  Studies in 1961 had revealed the sclerosis 
of the sacro-iliac joints.  It was held that there was no 
indication that this pathology was related to service.

By decision of the Board in February 1980, an increased 
rating for the service connected disorder was denied.  By 
subsequent rating action of February 1980, the RO held that 
to reopen a claim for service connection for the residuals of 
lumbar fusion with bilateral sclerosis of the sacro-iliac 
joints new and material evidence would have to be submitted.  
It was noted that service connection had been denied by 
rating of December 1961, and that notice had been sent 3 days 
later.  The veteran was notified of this holding in March 
1980.

The current appeal stems, in part, from a claim received 
September 7, 1993.  After development, information was 
received that indicated the back pain that the appellant had 
in service was related to or was an early manifestation of 
ankylosing spondylitis.  Ultimately service connection was 
granted for ankylosing spondylitis, and a 60 percent rating 
was assigned effective September 7, 1993.  It was also held 
that the veteran had an adjustment disorder with anxiety due 
to the back pain, and service connection was granted.  A 50 
percent rating was assigned, and the effective date for that 
disorder was September 7, 1993.  Finally, a total rating for 
compensation purposes was granted, with the same effective 
date assigned.

The veteran has essentially sought earlier effective dates 
for the award of all these benefits.  It is noted that there 
are, in essence, 2 separate issues involved in each of the 
effective date issues presented in issue 1 and 2.  First, 
there is an issue of whether the grant of service connection 
could be assigned from an earlier date.  Second, if that 
matter is answered in the affirmative, there would be an 
issue of the proper rating to be assigned for the earlier 
period.  Said another way, the simple granting of an earlier 
effective date for the grant of service connection would not 
guarantee that the ratings now assigned would be appropriate 
for all earlier times.  Thus, the issues 1 and 2 are phrased 
as they are on the title page.

Further regarding those issues, one way that an earlier 
effective date might be assigned, would be if there was clear 
and unmistakable error in earlier rating actions.  The 
appellant has made that allegation, but that matter has not 
been evaluated by the RO.  As this matter is intertwined with 
the effective date issue, initial consideration should be 
undertaken. 

As to the effective date of the total rating, that issue has 
not been fully considered by the RO.  The veteran has raised 
the issue and as it is related to the other issues under 
consideration, thus, adjudication should be undertaken.

It is also noted that the veteran has indicated that he has 
been entitled to Social Security Administration (SSA) 
benefits for some time.  Those records should be requested 
for association with the claims file.  The RO has essentially 
found the claims to be well grounded and the Board agrees.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should, with the assistance of 
the appellant as needed, attempt to 
obtain copies of the SSA award decision, 
and any records that were used in making 
the determination.  If records are 
unavailable or otherwise can not be 
obtained, the veteran and his 
representative should be informed, and 
the claims folder should contain 
appropriate documentation.

2.  The RO should readjudicate the issues 
on the title page, with regard to the 
discussion above concerning effective 
dates for service connection and the 
proper rating assigned.  That 
readjucation should include consideration 
of whether there was clear and 
unmistakable error in rating actions that 
might result in assignment of an earlier 
effective date.  The veteran is 
encouraged to present, prior to this 
readjucation, specific allegations as to 
the error he feels was made, if he is not 
satisfied with his current presentation.  
Moreover, the issue of an earlier 
effective date for the total rating 
should be considered, and adjudicated as 
needed.  The veteran is informed that he 
needs to submit disagreement and 
otherwise complete the appellate process 
as to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, to the extent the benefits sought are not 
granted, the matter should be returned to the Board for 
further appellant consideration, to the extent such action is 
in order, after completion of appropriate procedures.  No 
action is required of the appellant until he is notified, 
unless he desires to submit more specific arguments 
concerning the claimed error in the rating actions.  The 
Board intimates no opinion as to the outcome in this case by 
the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




